PER CURIAM:
Melvin Lee Jones appeals the district court’s judgments dismissing without prejudice his petition filed under 28 U.S.C. § 2254 (2000) and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Jones v. Angelone, No. CA-01-372-2 (W.D.Va. filed Aug. 22, 2002; entered Aug. 23, 2002 & July 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.